Order entered October 19, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00843-CV

                  IN THE INTEREST OF B.A.R. AND J.A.R., CHILDREN

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-15-700

                                             ORDER
       The clerk’s record in this case is overdue. By letter dated August 24, 2016, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s

record. We directed appellant to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation he had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. Thereafter, appellant filed an affidavit of indigency which we

forwarded to the trial court. Following a hearing, the trial court sustained the clerk’s, court

reporter’s, and appellee’s contests to the affidavit and ordered appellant to pay costs.

       Therefore, appellant is ORDERED to file, within TEN DAYS of the date of this order,

written verification of payment or arrangements to pay for the clerk’s record. Failure to do so
WILL result in the dismissal of this appeal without further notice. See TEX. R. APP. P.37.3(b).


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE